Case 2:19-cv-01226-PD Document 1-1 Filed 03/22/19 Page 1 of 31




                   EXHIBIT A


               Notice To Defend
          Case 2:19-cv-01226-PD Document 1-1 Filed 03/22/19 Page 2 of 31
IN TI~[E COURT OF COMMON PLEAS OF MONTGOMERY COUNTY,PENNSYLVANIA


               JOHN PAUL THIESSEN

                         vs.
                                                                         iQO. 2019-00430
 TRANSUIYION RENTAL SCREENING SOLUTIQNS INC




                                 NO'~~~E TO DIEFEND - C~~~Ii.


         You have been sued in court. If you wish to defend against the claims set forth in the
 following pages, you must take action withzn twenty(20) days after this complaint and notice
 are served, by entering a written appearance personally or by attamey and filing in writing
 with the court your defenses or objections to the claims set forth against you. You are warned
 that if you fail to do so the case may proceed without you and ajudgment may be entered
 against you by the court without f~.u~ther notice for any money chinned in the complaint or for
 any other claim or relief requested by the plaintiff You may lose money or property or other
 rights important to you.

       YOU SHOULD TAKE THIS PAPER TO YOUR LAWYER AT ONCE_ IF YOU DO
 NOT HAVE A LAWYER,GO TO OR TELEPHONE THE OFFICE SET FORTH BELOW.
 THIS OFFICE CAN PROVIDE YOU WITH INFORMATION ABOUT HIRING A
 LAWYER.


       IF YOU CANNOT AFFORD TO HIRE A LAWYER,THIS OFFICE MAY BE ABLE
 TO PROVIDE YC7U WITH.INFORMA'TT.ON ABOUT AGENCIES THAT MAY OFFER
 LEGAL SERVICES TO ELIGIBLE PERSONS AT A REDUCED FEE OR NO FED.



                                LAWYER REFERENCE SERVICE
                               MONTGOMERY BAR ASSOCATION
                                  100 West Airy Street(REAR)
                                 NORRI5T(~WN,PA 14404-0268

                                (610)279-9660, EXTENSION 201




                                                                                                   Pr~u~oas4
                                                                                                     R l0/11
           Case 2:19-cv-01226-PD Document 1-1 Filed 03/22/19 Page 3 of 31




                             1N THE COURT OF COMMON PLEAS
                         OF MONTGOM  ERY COUNTY,PENNSYLVANIA
                                    C1VIL ACTION-LAW

Jahn Pau! Thiessen
c/o Vicki Fiontek, Esquire
951 Allentown Road
Lansdale, PA 19446                                                      2019-00930
                                            Plaintiff
v.
TransUnion Rental Screening Solutions,Inc.
6430 South Fiddlers Green Circle, Suite 500                             Jury Tria[ Demanded
Greenwood Village, CO 80111
                                    Defendant

                                           NOTICE TO DEFEI~I)
        You have been sued in Court. If you wish to defend against the claims set forth in the following pages, you

must take acrion within twenty(20) days after this Complaint and Notice are served by entering a written

appearance personally or by attorney and filing in writing with the Court your defenses or objecrions to fhe claims
                                                                                                                    may
set forth against you. You are warned that if you fait to do so the case may proceed without you and a jndgrnent

be entered against you by the Court without fiuther notice to you for any money claimed in the Complaint or for any

other claim or relief requested Uy Plaintiff(s}. You may lose money or property or other rights important to you.

IF YOU CANNOT AFFORD AN LAWYER,YOU MAY BE ELIGIBLE FOR LEGAL AID
THROUGH ONE OF THE FOLLOWING.

                                 LAWYER REFERENCE SERVICE
                          MONTGOMERY COUNTY B,A.R ASSOCATION
                       100 West Airy Street(REAR),NORRISTOWN,PA 1940I
                                    (610)279-9660,EXTENSION 20t

                                  Montgomery County Legal Aid Services
                                 625 Swede Street, Norristown,PA 194Q1
                                             610-275-5400
Case 2:19-cv-01226-PD Document 1-1 Filed 03/22/19 Page 4 of 31




                    EXlIIBIT B


                     Complaint
         Case 2:19-cv-01226-PD Document 1-1 Filed 03/22/19 Page 5 of 31




                             iJ'NITED STATES DISTRICT Ct~URT
                   FOR THE EASTERN DISTRICT ~F PENNSYLVt1.NTA

John Paul Thiessen
c/o Vicki Piontek, Esquire
951 Allentown Road
Lansdale, PA 14446                                          2019-00930
                                     Plaintiff
v.
TransUnion FLental screening Solut~ans, Inc.
6430 South Fiddlers Green ~ircie, Suite 500                 3ury Trial Demanded
Greenwood uillage, CO 80111
                                     Defendant


                                        C~MPLA~NT


    1. This is a lawsuit for damages brought by an individual consumer for Defendant(s')

       alleged violations of the fair Credit Reporting Act(FCRA), and the Fair and Accurate

       Credit Transaction Act(FACTA), 15 U.S.C. 1681, et seq_



    2. Plaintiff is John Paul Thiessen, an adult individual with a mailing address foz purposes of

       this case ofc/o Vicki Fiontek, Esquire, R51 Allentown Road, Lansdale, PA 19446.



    3. Defendant is TransUnion Rental Screening Solutions, Inc., with a business address

       including but not limited to 6430 South Fiddlers Green Circle, Suite 500, Greenwood

        Village; CO 80111.
     Case 2:19-cv-01226-PD Document 1-1 Filed 03/22/19 Page 6 of 31




 aCO~JN'T' ONE:~i~i~tao~ of tie Fair Credit Reprsrtang Ae~ and the Fair aa~d Accurate
                     Credit 'I'ransact~ons Ae~, 15 LTC 1681. et. seq.
        ~aiiure to Redact F~~-st Five Digits of Plaintiff's Socaat Security Number


4. All previous paragraphs of this complaint are incorporated by refezence and made a part

   of this complaint_



S. At all times mentioned herein Plaintiff was a consumer as defined by 15 USC 1681 _



6. At all times mentioned herein Plaintiff was a person as defined by 15 USC 1681a (c).



7. At atl tinnes mentioned herein Plaintiff was an individual as defined by IS USC 1681a

  (C~.



8. At ail times mentioned in this Complaint, Defendants} maintained a "file" on Plaintiff as

    defined by i5 USC 168 I(a)(d) et. seq.



9. At aiI times mentioned in this Complaint, Defendants) was acting as a "consumer

    Reporting Agency' tCRA) as defined by IS USC 1681a(fl as follows.
    Case 2:19-cv-01226-PD Document 1-1 Filed 03/22/19 Page 7 of 31




10. Prior to the commencement of this action Plaintiff contacted Defendants)in writing and

   requested a copy of the information contained in Plaintiff's consumer file which was

   maintained by Defendant(s). Plaintiffirequested Plaintiff's file disclosure from

   Defendant, Plaintiff requested in writing that Defendants} redact the first five digits of

   Plaintiff's consumer disclosure. See attached exhibits.



1 1. Pursuant to l 5 USC 16818(a)(1)(A), Defendants) was /were required to redact the first

   five digits of Plaintiff Social Security number on Plaintiff's disclosure because Plaintiff

   specifically requested Defendants}fo do so at the time that Plainfiff requested the

   consumer report from Defendant(s).



12. Defendant was required to redact Plaintiff's Social Security number on the disclosure

   even though the consumer report was given directly to the consumer, and not intended to

   be accessed by any third party.



13. Said redaction requirement was part ofthe Fair and Accurate Credit Transaction Act

  (FACTA)of2003.




Z4. The legislative purpose of such redaction requirement was to protect the consumer's

   privacy and Social Security Number from third parties and / or dumpster divers who

   might view the consi.uner's Social Security Number aziformation on the consumer report.
     Case 2:19-cv-01226-PD Document 1-1 Filed 03/22/19 Page 8 of 31



15. Such legislative purpose is also exemplified in i5 USC 1681c(g), which was also part of

   the FACTA of 203. 15 USC 1681c(g)requires merchants to redact all but the last 5

   digits ofa consumers' bank or credit card number on a receipt at the point of sate. Even

   the expiration date must be redacted_ This is true even when such receipt is given

   directly to the consumer, and not intended to be accessed by any third party.




16. The purpose of 15 USC 1681 c(g) was to protect consumers tom unintended persons

   who may view or "dumpster dive" far the consumers' credit card ar bank transaction

   receipts.



17. 15 USC 1681c(g)and 15 USC T681g (a)(1)(A) have similar purposes in their redaction

   requirements to protect consumers' personal information from third parties who may

   view or obtain such consumers' personal account or Social Security information.
     Case 2:19-cv-01226-PD Document 1-1 Filed 03/22/19 Page 9 of 31



18. Defendant sent Plaintiff consumer disclosures that did not have the first five digits of

   Plaintiff's Social Security number redacted. Plaintiff's full Social Security number was

   conspicuously printed by Defendant on Plaintiff's consumer disclosure on or about the

   following dates.



19. Defendants) breached its duty to Plaintiff under 15 USC 1681g (a)(1)(A) by failing to

   redact the first five digits of Plaintiff's Social Security Number on Plaintiff's consumer

   disclosure after having been specifically requested in writing by Plaintiff to do so.
     Case 2:19-cv-01226-PD Document 1-1 Filed 03/22/19 Page 10 of 31




20. The previous paragraphs of this Complaint are incorporated by reference and made a part

    ofthis Complaint.



21. Tt is believed and averred that the acts committed by Defendant(s`), were willful, wanton,

    and intentional.



22. Defendant is liable for the acts committed by its agents under the docfine ofrespondeat

    superior because ~3efendant's agents were acting within the scope of their employment

    with Defendant(s).



z3. In the alternative, Defendant is liable for the conduct of its agents /employees under the

    theory ofjoint and severat liabilit~~ because Defendant and its agents /employees were

   engaged in ajoint venture and were acting jaintiy and in concert.



24. A.ny mistake made by Defendant would have included a mistake oflaw.



25. Any rnistake made by Defendant would not have been a z-easonable or bona fide mistake.
    Case 2:19-cv-01226-PD Document 1-1 Filed 03/22/19 Page 11 of 31




                                     ~~s~~~~r~~r


26. The previous paragraphs of this Complaint are incorporated by reference and made a part

   ofthis Complaint.



27. The previous paragraphs of ttus Complaint are incorporated by reference.



28. Defendant may be personally served in this jurisdiction because Defendant regularly

   conducts business in this jurisdiction, and avails itself of the maskc;t forces in this

   jurisdiction.



29. A Federal Court has Federal question jurisdiction pursuant to 28 USC 1331, 15 USC

    1692, et. seq. and IS USC 1683 et. seq.



30. A plaintiff invoking federal jurisdiction under Article III of the U.S. Constitution bears

   the burden ofshowing a "concrete injury" or a "concrete harm" See Spokeo v. Robbins

   U.S. Supreme Court Opinion ofthe Honorable Justice Samuel Atito, 13-1119 {2016},

   quoting Lujan v. Befenders of Wildlife, 504 U. S. 555(1992).



31. In order to demonstrate a "concrete harm" plaintiff must show that he or she suffered "an

   invasion of a legally protected interest."
     Case 2:19-cv-01226-PD Document 1-1 Filed 03/22/19 Page 12 of 31




32. A "concrete" injury need not be a measurable or "tangible" injury. AIthaugh tangible

   injuries are perhaps easier to recognize, intangible injuries can nevertheless be concrete.

   See Spoken v. Robbins U.S. Supreme court opinion of the Honorable Justice Samuel

    Alito, 13-1I19(20Th), and quoting Pleasant Grove City v. Summum,555 U.S. 460

  (2Q09). Also see Spoken v_ Robbins U.S. Supreme Court concurring Opinion of the

   Honorable Justice Clarence Thomas, I3-1119(2016).



33. To determine if an injury is "concrete," the judgment of Congress is not dispositive, but

   is instructive. Congress is well positioned to identify intangible harms that meet

    minimum Article III requu~ements. The violation of a procedural right granted by statute

   can be sufficient in some cirewnstanees to constitute injury in fact. See Spoken v.

   Robbins U.S. Supreme Court opinions of the Honorable Justice Samuel Tito and the

   I~onorabla Clarence `F'homas, 13-1119(20Th).



34. Congress can creaCe rzew private causes of action to vindicate private or public rights, and

   can authorize private plaintiffs to sue based simply on the violation of those private

   rights. A Plaintiff seeking to vindicate a statutorily created private right need not allege

   actual harm beyond the invasion of that private right; see Spoken v. Robbins, l 3-I 119

  (201~i), Opinion of the Honorable Justice Clarence Thomas quoting Worth v. Seldin, 422

   U. S. 490, 500(1975)and also quoting Havens Realty Corp. v. Coleman,455 U. S. 363,

   373-374 {1982}.
    Case 2:19-cv-01226-PD Document 1-1 Filed 03/22/19 Page 13 of 31




35. Congress envisioned the need to provide consumers the tools to research, guard and assist

   in maintaining their personal data. gathered and distributed by consviner reporting

   agencies such as Defendants} in this case. One of those tools is the ability to safeband

   one's personal identity by instructing a consumer reporting agency to redact the first five

   digits of the canswners Social Security number on fhe consumer report, pwsuant to 15

   USC 16818 et. seq.



36. Even the risk of a harm, not yet manifested can be a "concrete harm." See Spoken v.

    Robbins U_S. Supreme Court opinion of the Honorable 3ustice Samuel Alito, 13-1 i i9

   {2016}. Plaintiff's risk of having her Social Security nurnfoer compromised is a "concrete

    harm" as referred to in the Spoken decision.



37. PlaEntiff suffered an actual concrete injury when Defendant repeatedly and willfully

    refused to redact the first five dibis of Plaintiffs Social Security number on Plaintiff5

    consumer disclosure.



38. Plaintiff regularly and continuously monitors the information in his constuner file

    maintained by Defendant because PlaintifPbelieves that it is wise for Plaintiff to do s0 a5

    a consumer.
     Case 2:19-cv-01226-PD Document 1-1 Filed 03/22/19 Page 14 of 31




39. Plaintiff suffered an actual concrete injury when Defendant willfully refused to redact the

   first five digits of Plaintiff's Social Security number an Plaintiff's consumer disclosure.

   Plaintiff's concrete injury includes but is not Iimited to the following.



       a.      The harm that Plaintiff suffered is because Plaintiff must now live in

               anticipation and apprehension that each time Plaintiff requests Plaintiff

               consumer disclosure from Defendant, Plaintiff's Social Security number will

               not be redacted.

       b.      Plaintiff lives with such harmful apprehension and anticipation that Defendant

               will unlawfully about Plaintiff's Social Securit~~ number being unlawfully

               printed because it is a well lrnown fact that Defendant has repeatedly refused

               to redact the Social Security number of other consumers, totaling at least over

               half a dozen.

       c.      Plaintiff no longer has the freedom to request Plaintiff's consumer disciosuze

               from Defendant without worrying whether Defendant wi11 or will not

               unlawfully print Plaintiff's fufl Social Security number on the disclosure.

       d.      Plaintiff has suffered a concrete injury or harm because Plaintiff no longer has

               the freedom to request Plaintiff's consumer disclosure from Defendant

               without worrying dumpster divers accessing the disclosure.

               Plaintiff has suffered a concrete injury or harm because Plaintiff no longer has

               the freedom to request Plaintiff's consumer disclosure from Defendant

               without worrying unauthorized third parties accessing tl~e disclosure.
    Case 2:19-cv-01226-PD Document 1-1 Filed 03/22/19 Page 15 of 31




40. Plaintiff reasonably believes and avers that Plaintiff will be continually subject to

   Defendant's unlawful business practices offailing and refusing to properly redact

   Plaintiff's Social Security number on Plaintiff's consumer disclosure every time Plainriff

   obtains Plaintiff's disclosure. Such reasonable belief is based on other past instances not

    menrioned above in this lawsuit where Plaintiff's full SociaC Security number was

   ilCegalIy printed on Plaintiff's consumer disclosure_




41. The willfulness ofI?efendant's violation ofthe redaction requirement of 15 liSC 1681g

   is exempIi~ed by the fact that Defendant has repeatedly committed similar violations to

   other consumers, over 19 in the last two years. Similarly situated consumers requested

    their disclosures and Defendant refused to redact tie consumer disclosures ofsuch

    similarly situated consumers totaling over 19 in the last two years.




42. Plaintiff should not be forced to choose between protecting Plaintiff's identity and

    obtaining his consumer disclosure.



43. Plaintiff has suffered a concrete harm by Defendant's wiltiully ata repeated unlawful

    business practice of refusing to properly redact Plaintilf's consumer disclosure.
    Case 2:19-cv-01226-PD Document 1-1 Filed 03/22/19 Page 16 of 31




44. A key factor that the Court should apply in determining Defendant's actions to be a

   "concrete harm" should be the wiIlful natzzre of Defendant's conduct and Defendant's

   blatant and flagrant refusal to give Plaintiff a copy ofPlaintiffs consumer file.



45. Defendant's flagrant flaunting of the law of both 15 USC 1681g was willful and

    dangerous thus manifesting a "concrete harm" to not only the Plaintiff but other

   consumers deprived of statutory conferred rights, including the right to receive one's

    consumer file, the right to dispute information therein and the right to know what rights

    the consumer had under the FC~2A.
     Case 2:19-cv-01226-PD Document 1-1 Filed 03/22/19 Page 17 of 31




46. Defendant's daunting of the law puts Plaintiff at a continued a repeated risk of zdentity

   theft by printing PIaintiff"s entire Social Security number on Plaintiff's consumer

   disclosure which could be mis-delivered, intercepted or seen by unauthori2ed third.

   parties.



47. N~ rational interpretation of Article 3 of the U.S. Constitution or tl~e aforementioned

   Spoken Decision. would allow for a BRA to withhold pertinent information required

   under l5 USC 1681 a ~xom a consumer, and then simply claim that there was no standing

   under AriicIe 3.
    Case 2:19-cv-01226-PD Document 1-1 Filed 03/22/19 Page 18 of 31



                                               ~NI7E



48. The previous paragraphs of this Complaint are incorporated by reference and made a part

   of this Complaint.

49. The previous paragraphs of this Complaint are incorporated by reference.

54. Venue maybe proper in this District pursuant to 28 USC 1391(b)(2) because a substantial

   part of the events or omissions giving rise to this claim occurred in this jurisdiction.



       a.     Defendant was obligated to rnaii Plaintiff's disclosure to Plaintiffs maili~ig

              address in this jurisdiction pursuant to 15 USC 1681g et seq., and because

              Defendant did not do so, a substantial portion of Defendant's omissions

              occurred in phis jurisdictran.



              Plaintiff mailed Plaintzff's requests Plaintiffs consumer discloszzres from this

              jurisdiction, thus incurring costs and effort in this jurisdicrion. Therefore a

              substantial portion of the events or omissions leading up to this cause of

              action occurred in this jurisdiction.



       c.      A substantial amount of the information contained in Plaintiff's consumer file

               pertained to this jurisdiction_ Therefore a substantial portion of the events or

               omissions leading up to this cause of action occurxed in this jurisdiction.
Case 2:19-cv-01226-PD Document 1-1 Filed 03/22/19 Page 19 of 31




 d.   A substantial amount of the information contained in Plaintiff's consumer frle

      was compiled in this jurisdiction. Therefore a substantiat portion of the events

      or omissions leading up to this cause of action occurred in this jurisdiction.




 e.   Defendant apparently mailed Plaintiff the consumer disclosures depicted in

       tl~e attached exhibits from this Jurisdiction. See attached exhibits which show

      a mailing address for Defendant in Woodlyn,PA which is Located in this

       Jurisdiction.



 f.   Plaintiff's attorney's fees in this fee shifting case, pursuant to 15 USC 1681n,

       occurred in this jurisdiction. Therefore a substantial portion of the events

       giving rise this cause of action accurred in this jurisdiction.



 g.    Plaintiff's suffered, confusion, frustration and emotional distress which is

       recoverable pursuant to 15 USC I68Io as a result of Defendant's omissions.

       Therefore a substantial portion of the omissions giving rise this cause of

       action occurred in this jurisdiction.
    Case 2:19-cv-01226-PD Document 1-1 Filed 03/22/19 Page 20 of 31




51. Venue is proper in this jurisdiction because key witnesses involved zn the case are located

   at or near this jurisdiction. Such witnesses including but not limited to the following.



       a.      Plaintiff



       b.      Similarly situated consumers in this }urisdiction vvhose czghts were also

               violated by Defendant in a similar manner when such consumers requested

               information from. Defendant about who had received their consumer reports,

               and Defendant also denied such consumers requests. Such witnesses'

               testimonies are relevant to show willful conduct by Defendant.
    Case 2:19-cv-01226-PD Document 1-1 Filed 03/22/19 Page 21 of 31



                                        DAIi/~A~ES



52. The previous paragraphs of this complaint are incorporated by reference and made a part

   ofthis complaint.



53. Plaintiff believes and avers that Plaintiff is entitled to at least $1,00 actual damages for

   Plaintiff, including but not limited to phone, fax,

    stationary, postage, etc.



54. Plaintiff believes and avers that she is entitled to $1,000.00 statutory datrzages pursuant to

    15 USC Z68]et. seq..



55. PIaintiff believes and avers that Defendant(s') conduct was willful, wanton, and.

    intentioz►al, and therefore Plaintiff requests punitive damages.



56. Plaintiffrequests punitive damages against Defendants) in the amount to be determined

    by this Honorable Court.



57. For purposes of a default judgment, Plaintiff believes and avers that the amount of such

    punitive damages should be nn less than $9,04d_OQ because I~efendant(s') actions have

    the effect of potentially compromising Ehe integrity and security of Plaintiff's personal

    information.
    Case 2:19-cv-01226-PD Document 1-1 Filed 03/22/19 Page 22 of 31




~8. For ptuposes of a defaultjudgment, Plaintiff believes and avers that the amount of such

   punitive damages should be na iess than $9,000AO i~ecause Defendant(s') actions had the

   effect of compromising the integrity of 15 IJSC 1 b81 et. seq.


59. Plaintiff believes and avers that punitive damages are warranted due to the willful and

   wanton nature of the violation as evidenced by the following.




       a.      Plaintiff's request letters specifically asked that Plaintiff's Social Security

               number be redacted, the request letters were in 14 point bold font.



               Nwnerous other similarly situated consumers, totaling more than 10, were

               also subject to sirrcilar misconduct by Defendant. Their un-redacted Social

               Security numbers were also illegally printed by Defendants} in the same

               manner and under similar circumstances as with Plaintiff.



       c.      Plaintiff reques#ed that Plaintiff's Social Security number be redacted on

               separate occasions, and Plaintiff"s fizll Social Security number was

               subsequently unlawfully printed by Defendant on four occasions Iisted above.



       d_      Upon information and belief, at alt relevant times mentioned in this Complaint

               Defendant had no policy in effect to redact the frst five digits of Social

               Security number of consumers when asked by the consumers.
    Case 2:19-cv-01226-PD Document 1-1 Filed 03/22/19 Page 23 of 31




                                    1~~"T~~1~Y ~~~



60. The previous paragraphs of this Complaint are incorporated by reference and made a part

    of this Complaint.



61. Plaintiff is entitled to reasonable attorney fees pursuant to 15 USC 1 b81 et_ seq.



62. Plaintiff believes and avers that the value of Plaintiff's attorney fees is no less than $350

    per hour, or othez amount determined by this Honorable Court.



63. Plaintiff believes and avers that the vatue of Plaintiff's attorney fees is no less than

    $1,750.00 at a rate of$350.OQ per hour, enumerated below, or such other annount

    determined by this Honorable Canrt.



a. Consultation with client and review of ale

b. Drafting, editing, review, filing and
   sezvice of complaint and
   related documents                                               2

c. Follow up contact with Defense and client                       2


                                                                   6 x $350 = ~1,750

b4. Plaimtiff's attorney fees contznue to accrue as the case move forward.



65. The above stated attorney fees are for prosecuting this matter and reasonable follow up.
    Case 2:19-cv-01226-PD Document 1-1 Filed 03/22/19 Page 24 of 31




                                       OT      R ~ELI~F



66. The previous paragraphs of this Complaint are incorporated by reference and made a part

   of this Complaint.



67. Plaintiff seeks and Order from this Honorable Court, or other Court of competent

   jurisdiction, directing Defendants} to provide Plaintiff with her credit report once per

    year, free of charge.



68. Plaintiffrequests a jury trial in this molter



69. Plaintiff seeks such other relief as this Honorable Court may deem just and proper.
        Case 2:19-cv-01226-PD Document 1-1 Filed 03/22/19 Page 25 of 31




       Wherefore, Plaintiff demands judgment against Defendants)in the amount of no less

   than $11,75 I.00 as enumerated below.

       $I.00 more or less actual damages.

       $1,400.00 statutory damages pursuant to I S USC 1681 et. seq.

       $1,750.00 attorney fees

       $9,400 punitive damages


               $11,751


       Plaintiff seeks such additional relief as the Court deems just and proper.


/s! Vicki Piontek                     I-3I-I9

Vicki Piontek, Esquire               Date
Supreme Court ID Number 83559
Attorney for Plaintiff
9S 1 Allentown Road
Lansdale,PA 19446
877-737-861?
Fax: 866-408-6735
patawCiustice.com
                       Case 2:19-cv-01226-PD Document 1-1 Filed 03/22/19 Page 26 of 31
a
C
c
m
c

v~
i~                                                    IN THE ~~UR'T OF COMMQI~I PI.EPsS
 ~                                                ~F NI~NTG~M~RY C~tTNTY,PEN~TSYI,,V~NI~
v m                                                         e~,l~l~QN-~.~l~
~ ~
U ,Q

               John Paul Thiessen
 .~            c/o Vicki~iantek, Esquire
g~             95I A1lentorvn Road
0              Lansdale,P~ 1944b                                                        2019-00930
y~                                                          Plaintiff'
Q~            v,
  ~           TYausUnion Rental Scr~eging Solutions, Inc.
3~            6430 Sauth Fiddlers Green circle, Suite S~Q                               rury Trim Demanded
~~            Crreenwood Village, CQ ~0~ 1 I
~~                                                Defendant
o~
U                                                             ~r

CC                                                            @' ~Y~..A1C R~+~ E ~Olq
 y
h E

 a
~b
~n c
                          I, ~'aul Thiessen, have re.~ the attached Complaint. The facts stated herein are 1=ue auc3

              correct to the best of my knowledge, understanding snd belief
 o
~~
U fII
L


~t
C ~..
   W                            a
jC
J a
j
fl C
•. g                                J. Paul Thiessen
   ~,
Yr
~~

    a
F„      Slgna4ure:   1. Pmd Tlu'{ssm(Fe61,1Ai9)

"=         Email: fptcontracting@gmaiLcom
u~
M1 3
    O
a~
~ ~
o +=
z~,~
~~
c ro
~Q
y
.L
  a~
5w
00
J ~
c`
ma ~
w o
    U
OI Q~
C C>
O Vi
~v
m
°
a~ t
as̀
U ~
Q N
                            n
    C
V
  M'
a
J O

J N


y~

    U
~a
'
~~
c.:aser~ zu~y-uuysu-z ~ocKerea ar iwonrgomery uounry rrornonarary on ur✓ruzu~y ~ ~::to ana, ree = ~u.vu. the n~er cerrirres rnar cn~s rrrrng comp~~es wim me prowsrons or me ruonc Hccess roucy or me unmea
Judicial System of Pennsylvania: Cese Records of fhe Appellate and 7rra! Courts that require filing confidential information and documents differently Fhan non-confidential information and documents,




                                                                                                                           }.<           •!t          ~S~
                                                                                                                            ~~:           ~.a~,       {N:

                                                                                                                           S 9;,, '`          4'x.

                                                                                                                                    ~ :'s`;
                                                                                                                           [i'~~-             p~ai~




                                                                                                                           :
                                                                                                                           fi ~li ~'.ir l.te~;w



                                                                                                                           ~~' ::III:+S:'`c'~I




                                                                                                                                        ~ {
                                                                                                                                           :.~.
                                                                                                                            ~ ~.




                                                                                                                            I




                                                                                                                           !
                                                                                                                           ~~~}
                                                                                                                            p.
                                                                                                                            ',
                                                                                                                           ;~
                                                                                                                                                                                                              Case 2:19-cv-01226-PD Document 1-1 Filed 03/22/19 Page 27 of 31
                 Case 2:19-cv-01226-PD Document 1-1 Filed 03/22/19 Page 28 of 31
0
m
c
a~
c                                                                t t XA'
ò
                                                ~'      r' , '         ''t.t
U~                                                           :r ;    : :~:
` U
]                                             . ,. ~.
N~ b
"

Q ~
Uq
D qy
L
 O
GC


C ~
O
u~ t.:.                               '~ i~
             +
             '       Ott     .t'
~o
 U
4o
      C                                                                                     ~~..
 w (~
3w
N ~,
~ C
          '~~ ~40ICfl fl~ ~9}+ ~011~t'iTl:

                                                                    ~raste~caer r~po~
 ~ ~~
~cw               I would lake t~ a~~aest a fire espy ~f~y
 ~~
 ~~                                                               e ~mt~ ~f air pin c~~ ~n~ity
 ~~              I ~aoutc~ likk~ ~c~ ~asaie, add~ss ar~d ~lephora
 ~~                                                      a~e~t ms ~. fast 36~ days. °I'h~s includes
 ~~~a      to ~rho~ you pro~id~ ~ ~nsurz~er resat
  U Q5      both users aa~cd end tas~~s.
 GY
                                                                        y      ~~1   ua~#~ aat~bea° ~~ ~~
 N .0
                   PI      e fact      e ~~t ~iv~ dim of
 ~~                                                         t thh~f          ~o►e dam ~f ~y 5~~1Sec~aa~~
 a
~~         sops      er di~lmsur~, FIB d~ a~~t ~                                                            0

            n~asnb~t° an ffi~ c~te~~~er ci~~~~n~~
j
  t
 ~~ U
 ~ ~
 N

                                      find ~ copy ~f ~y ~dent~~cat€on
 L '~

 Q
                   ~aclosed pI
 o~
 ~~
 ~,                'Ch~nlc you.
                                                        S~ra~er~ly,
 a~ 0
 av
 ~m
 o ~-`
 ~~
 ~  c                                                               ~_.~r
    m
 c ~'
 C
 O ~
 1

 c~
    o
 c~^ ti
     oU
 011Y
 O u~i

 m"
C
'

 X?
 U y
 O C
 ~ C
 u 0.
 ~~
 ~, o
 ~~ m
 ay
 ~~
 u b
 °~i
 J~
uaser~ zu~y-uuysu-z uocKerea ar nnonrgomery couary rrornonorary on uurvzur y ~r ~:so Hrvr, ree = ~v.uu. one n~er cernnes tnar tnrs rmng compues wnn me provisons or me rua~c Rccess r-~aicy ortne unmea
Judicial System of Pennsylvan!a: Case Records of the Appellate and Trial Courts fhat require filing confidential information and documents difterantty than non-con~dentia!informafion and documanfs.




                                                                                                                        ~F

                                                                                                                                •~4.




                                                                                                                         ~ y~            '4~~

                                                                                                                        i6A'.k~. ~~     ~~~~'

                                                                                                                           ~Viti.. .~1/s~        f~'
                                                                                                                                                  .
                                                                                                                         „




                                                                                                                                         a':y,




                                                                                                                                       ~~i ..
                                                                                                                        ~"               S _




                                                                                                                        ~~             RK i:~'.~["
                                                                                                                                                                                                          Case 2:19-cv-01226-PD Document 1-1 Filed 03/22/19 Page 29 of 31
                          Case 2:19-cv-01226-PD Document 1-1 Filed 03/22/19 Page 30 of 31


 C
 O
           T°t'~nSllnl~~
           TPa~stlt~on Rertts!Sc~e~n~Sa~tEarts
 U~
              fitiJc
 O 3
 L ~       Woodtyn,PA 19054
 ,n va
 ~a
 ~~
 ¢ `~
 U Q       ~~~W~~
                                                                                                                                            6/Z     01~`
 3 ~r                                                                                                                                                         ~~
 L i       Sarah lartn~i
 wc        2 34 Canyon ~r~ek Road
 o~        Git6ertsv~t6~,PA 19525
    ~
 o~ a
 h +C
 p C
 j
`U
QC
~ O
                                                                                                                                                              ~"T"
ti ~
C r^
   cQ
 3
 ai
  c
 Q~        Dear.Sarah iaaaesazzi
 o~
 oa
           Your regatest ~a'a s py ~fy+~tar c~ststt~ra~r te}~ort t~ras received an 6/1~j213~7. We ~v~ completed p~ocessir~$he
 ~c
 ~ v
 ~~        details of your aequeti.
      U
 ~b
 ~b        ~ndos~d i~ a sapy of your aa~immirsa4 aced sivi) cocdrt hl~tarA as possessed by Traras8lnfora Rersta9 S~e~ntng Solutions,
 N C
      `~   9,l,C, a subsidiary of Trar~stinion, t~.~. TT€~a~ crimina6 and cbv~l court h3                       ios~d eras found enatchtng your
 U f{~     persoseal td~tttif~nTe~ irrfeserrs~t#o~ a~ ~ftote d~t~ of this l~ttero
 L
   O
 G y,~

 fi
           1'ranstlni~ra f~nta! Sa-eenitt~ Sotu#l~n~ LLB does not retain contfnacws ac~~sss tm ax~surnec coedit e~~sorts. 1n
 ~ C
           ~rd~ to receive a eue      up-fst-date sway mf yQur car~sur~er er~dit a~poPt.'foe~ ~tlst raqu~st ~ free cep}+ of~tts
 J ~
 ~ ~       apart d€r~clly from t6t~ ~red14 bur$~u{5).11t~ contact 6n~ogait3tlott got aril t6t b~lreat~ ~Ex{teNan, ~qu~i'ax, aatd
 A C
 n o
 mc
 L g
           Equ~rax:1-S00-E85-113.1
 Q
 A ~
;~ ~       Expertara: t-88&397-742
~          3'eansUnfas~: 1~-88~421~
 a=
 ~y
           A{~rnstivelY, You enay atso obtain ~ ~~ Copy of your c~nsaa~r axedE~ sep~rt                                        a!I 4hr~e 8~aare~us t~
ah ~
   ~
           ~CCiSSIf~g WIW1M.aMU~CT@dl$CL~4t~.Qk}iYB.
j~m
c
0
~,a
R ~
~m
o ~a
o
1Q
,y
~
~~
00
J
~~
W O
                                                       isx the eu~a»orw9sa lott~il~ casiel~s a+oda Qa4a    yfoam               p~ixa~Sc~o~L+~so~c~.
            d~it QsSa p   4ad 6yl~rwutdaa Bs lee~10R8~
                                              OP 9111            °1URS~"} ?i.11~S b0£~i Pd~             ~I1~9k~${4l17f7NE AC~9dRAGY~ COAAffC7fdE~b OA'
os          hK+ i~l~$/06alts OY!fd
                                                                                                          .E" ~A4d~5 FA114lt011T ASIY ~PAkE3Q& ~iPL~D           8
~ m
O tq
            C4lA9PlE4Eb0ffiCF3N& ~IITIL 4~ D~LHP~tB Ali.MAYA 3tf 6~f0&IERS~A81'~S LS"'!`S IWA
~ ~
.                                                                                                          ,LCSS~4k7dPffN~ARO            PSS~f1Al1lA1E1i6~1
 .. U
ro ~•       9~21tII!lA6          CxDili    .'f31~S~4iiiS,~F~38ffi4iA$L~{ItAAIYd~AAN91~€ORAIHYS6
                                                                                                       C~Asw       p 8Y 4URS4.EVEbS ~1ftlA4S6idS O~EtI
            IUidD7t3A4 Mdd7 ARiRE WT@F ~A vita~!d9~A s~tJ~~4oMEA's AEdlAtK& ltd {oR pu~s/ E~O
                                                                                            p~t~.~Tt~l~g
                                                                                                                                      alC1414OdYt
            AR.~i~~1~ @O~I!!1tl~S~Pd4                    y o.^"'°`~ ~EidS~6R ~Al~S. V e 114~yn.1.P~..~ ~AbY.R~CP!OikVA4
X
U y
O

vq                                                            fs c~e►4~nt~1 and la hsisa►de~ tov ales exc9aicne use a4 tndtad8rcat os ash a~~aes4 abaws snd
            Y9+o ~tfemsatlba e tned in tl~ ta~eo~y
                                                                  a~ 4P e9w mnder e4 ehla messes Ia nos ~e tM~n+'k~ aa~kat.~u ate          na4fllo~ tl~38ny
~~i "-      a~oomalnk~£wa~bOnt4a~k ~uh~tle~ed any►
a
           ~~~mpyua ~o ma,                                             m ans~y ~ros~r~a~a. ~ y~ ~,      a ~ me         ta.eror ~e ~+
j~
 N
a~          hY~1o~h~e Em          tts reiarn.risk ~cu.
~~
~~
~a
~~
udicral Sysfern ofPennsyJvanie: Case Records                       -~ ~ -`'`--'- •""• "••, • `~ ~W~.~~. •••~ ,~,~~ wv~,,,~«~ ~~~a~ „~~o ~~,~~~y ~vrrrNucs wnn oneprvvrs~ons or me ruo~rcaccess
                                               oiihe Appellate""~'
                                                               and Tria! Courts that require filing canfrdentral information                                                                   rotlCyof me unmed
                                                                                                                             and documents diffemntly Phan non-conflidential information and
                                                                                                                                                                                             documents,




    ■~r'
    ! Ji
                                                                          ya~
                                                                          :;>i
                                                                                      +S~ry~                                                 l~
                                                                                 ~Z                                                          ~_
                                                                                 ~~ ~.~~'"                                 ~ ~~
                                                                                                                       b
     .
     r                                                                           ~ ~~~~$
         ~`'                                                                                                           a                                             w                        ~Cf._#~5
                                                                                                                                                                                                 ~~
                                                                                 ~a    ~' ~~                           ~}
                                                                                 ~ ~~~~~
                                                                                   ~ ~~~~.                                 .
                                                                    t                 -~            ~                            ~
                                                                  ,4 ;           ~~~ ~~9.
                                                                                 ~ ~~g~                                                                'z:'t."
                                                                                                                                                                    ~.
                                                               ~'~a:,.,
                                      ~,~                       :~;                                                                                     '
                                                                                                                                                        ~ ~;°:t' 't~                         ~.
                                                                                 ~~ ~ ~~                                                                 f ~k.
                                     +~:                                                                                                                %~~~~~•~
                                                                                  w        ~
                                                                                           .
                                                                                                                                                        '.. i'~p R~~..
                                                                                               ~:C                                                      e~`'i'"

                                                                                 ~ ~ ~~                                                                                                      a

                                                                                                                                                                    ~~+•~,
                                                                                      ~~~ ~ m                                                                           f.
                                                                                                                                                                  AYE?.                      Q
                                                                                                                                                                  ~{lk'.
                                                                                                                                                                 '~•R t..
                                                                                 e~            =`                                                                 '
                                                                                                                                                                  4~:

                                                                                       ~ a ~~
                                                                                            A



                                                                                 ~~ R g ~.
                                                                                   ~ ~                       ~;~~,~.
                                                                                 $~~~~
                                                                                   ~:~~~~.
                                                                                 a~ ~ o
                                                                                 ~~~~~~
                                                                                      ~b
                                                                                                                                     ._' _       :'MY _..'


                                                                                                             ~Y;lii!Itr.       ._.           ~       ._ .
                                                                                                                                                                                                                   Case 2:19-cv-01226-PD Document 1-1 Filed 03/22/19 Page 31 of 31




               ~'7~4DPODtUD10l~   ~-~~
